DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1, 8, and 15, “at least some of the identified features of the input data …” is unclear. “At least some” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claims 1, 2, 8, 9, 15, and 16, “at least some of the initial outputs” is unclear. “At least some” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claims 1, 2, 8, 9, 15 and 16, “at least some of the combined initial outputs” is unclear. “At least some” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US Patent #10643107).

Regarding Claim 1, Yoo discloses a method (abstract; Figs. 1-16) comprising:
identifying (Yoo col. 7 lines 34-36 discloses the features of the object positioned in the 3D space can be more accurately identified), by at least one processor (Yoo Fig. 14: image preprocessor 501), multiple features of input data (Yoo Fig. 14: feature data preprocessor 503) using a common feature extractor (Yoo Fig. 14: feature extractor 502);
processing, by the at least one processor, at least some of the identified features of the input data using each of multiple pre-processing branches, each pre-processing branch comprising a first set of neural network layers and generating initial outputs associated with a different one of multiple data processing tasks (Yoo col. 14 lines 40-63 discloses a training apparatus 500 can train neural network to extract object feature. The training device 500 can include an image feature extracting neural network unit 502, an object feature extracting neural network unit 504, and an image feature data DB 513, and an image preprocessor 501, a feature data preprocessor 503, an object image DB 511, and an extracted image DB 512. The image preprocessor 501 can receive a reference image and a comparison image from the object image DB 511, and form an extracted image by using a difference between the reference image and the comparison image received from the object image DB 511. The image preprocessor 501 can acquire an extracted image by using a difference in pixel values between the reference image and a comparison image, and acquire extracted data by using a difference in numerical values between feature data of the reference image and feature data of the comparison image. The extracted image obtained or the extracted data obtained can be stored in the extracted image DB 512);
combining, by the at least one processor, at least two of the initial outputs from at least two of the pre-processing branches to produce combined initial outputs (Yoo col. 14 line 64 - col. 15 line 13 discloses the image feature extraction neural network 502 can output the extracted image feature data. The feature data preprocessor 503 can fuse the feature data of the image acquired from the image feature data DB 513. The data fusion can be performed by a fusion network, and feature data that is concatenated or summed with respect to a channel axis can be output from the neural network); and
processing, by the at least one processor, at least some of the initial outputs or at least some of the combined initial outputs using each of multiple post-processing branches (Yoo col. 15 lines 14-16 discloses the object feature extraction neural network unit 504 can receive the feature data and output a task result map related to the feature of the object),
each post-processing branch comprising a second set of neural network layers (Yoo col. 12 lines 37-46 discloses as shown in Fig. 8, a task result map 361 is outputted from a neural network 360. The neural network 360 can receive feature data output from a neural network 350 that fuses feature data 331 output from a first neural network 330 and feature data 341 output from a second neural network 340, and perform a task such as classification. The first neural network 320 and the second neural network 340 can be referred to as a feature extractor, the neural network 350 can perform the feature fusion, and the neural network 360 can perform the aggregation) and
generating final outputs associated with a different one of the multiple data processing tasks (Yoo col. 8 lines 17-20 discloses the third neural network further includes a fully connected layer such that various tasks such as classification, clustering, and the like can be carried out. col. 12 line 47 - col. 13 line 3 discloses the task result map 361 is data indicating information related to a feature of an object that can be extracted using feature data of a 2D image of an object. For example, the task result map 361 can be data indicating whether cancer of the human body is detected by using a tomography image of the human body. The feature data 383 can be obtained as a result of the feature data fusion, and be input to a neural network 384 that can perform one or more of classification and clustering using the feature data. A task result map 385 can be generated from the neural network 384; Figs. 7-12. col. 9 lines 47-53 discloses since output data of each of the first neural network, the second neural network, and the fourth neural network are input to the third neural network in step S111, the feature data of the reference image, the feature data of the first extracted image, and the feature data of the second extracted image are fused altogether in the third neural network, and task such as classification can be further carried out by using a fused feature).
Regarding Claim 2, Yoo discloses the method of claim 1, wherein:
at least one of the post-processing branches uses at least some of the combined initial outputs to generate the final outputs associated with at least one of the data processing tasks (Yoo col. 12 line 47-52 discloses the task result map 361 is data indicating information related to a feature of an object that can be extracted using feature data of a 2D image of an object. For example, the task result map 361 can be data indicating whether cancer of the human body is detected by using a tomography image of the human body; Figs. 7-12); and
at least one other of the post-processing branches uses at least some of the initial outputs to generate the final outputs associated with at least one other of the data processing tasks (Yoo col. 12 line 60 - col. 13 line 3 discloses the feature data 383 can be obtained as a result of the feature data fusion, and be input to a neural network 384 that can perform one or more of classification and clustering using the feature data. A task result map 385 can be generated from the neural network 384; Figs. 7-12).

Regarding Claim 3, Yoo discloses the method of claim 1, wherein:
the common feature extractor comprises a third set of neural network layers (Yoo col. 2 lines 33-38 discloses training the third neural network can comprise training the third neural network by using the feature data of the first image assigned with a first weight value, the feature data of the first extracted image assigned with a second weight value, and the feature data of the second extracted image assigned with a third weigh value) that identify the features of the input data based on multiple weights (Yoo col. 2 lines 39-40 discloses the first weight value may be greater than the second weight value and the third weight value); and
the same weights are used to identify the features of the input data for all of the data processing tasks (Yoo claim 8; col. 15 lines 16-20 discloses the object feature extracting neural network unit 504 can designate the feature data of the reference image and the feature data of the extracted image as weight values to be used for neural network training. lines 41-42 discloses the second weight value and the third weight value may be equivalent to each other).

Regarding Claim 4, Yoo discloses the method of claim 1, wherein combining the at least two of the initial outputs to produce the combined initial outputs comprises using a fusion layer that:
concatenates the at least two of the initial outputs from at least two of the pre-processing branches together to produce the combined initial outputs (Yoo col. 12 line 53-65 discloses as shown in Fig. 9, a neural network 372 can receive a plurality of feature data, and generate data 373 as a result of feature data fusion. The data 373 is that the plurality of feature data 370 and 371 are concatenated with respect to a channel axis. Alternatively, as shown in Fig. 10, a neural network 382 can receive a plurality of feature data 380 and 381. The neural network 382 can include at least one convolution step and at least one pooling step, and output data 383 having the same size as the input data through operations such as multiplication, addition, and subtraction. col. 15 lines 9-13 discloses the feature data preprocessor 503 can fuse the feature data of the image acquired from the image feature data DB  513. The data fusion can be performed by a fusion network, and feature data that is concatenated or summed with respect to a channel axis can be output from the neural network; Fig. 14); and
provides the combined initial outputs to at least one of the post-processing branches (Yoo col. 12 line 65 - col. 13 line 3 discloses the feature data 383 can be obtained as a result of the feature data fusion, and be input to a neural network 384 that can perform one or more of classification and clustering using the feature data. A task result map 385 can be generated from the neural network 384; Fig. 10).

         Claims 8-11 and 15-18 are rejected for the same reasons as set forth in Claims 1-4.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Patent #10643107) in view of Yu (US #2020/0145642).

Regarding Claim 5, Yoo discloses the method of claim 1, but may not explicitly disclose wherein: at least three pre-processing branches generate the initial outputs associated with at least three corresponding data processing tasks; and at least three post-processing branches generate the final outputs associated with the at least three corresponding data processing tasks.
However, Yu teaches at least three pre-processing branches generate the initial outputs associated with at least three corresponding data processing tasks (Yu ¶0061 discloses at step 420, the [20] convolutional layers are applied on the images of the focal stack. Each convolutional layer has 32 kernels, each having a 3x3 matrix; Fig. 4); and
at least three post-processing branches generate the final outputs associated with the at least three corresponding data processing tasks (Yu ¶0062 discloses at step 540, the depth image and the EDoF image are concatenated, and fused by another 10 layers of convolutional network. Each of the convolutional layer include 64 of 3x3 kernels; Fig. 5).
Yoo and Yu are analogous art as they pertain to image feature extraction and fusion. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the feature extraction device (as taught by Yoo) to allow users to observe the scene at new perspectives by synthesize novel views using the depth map (as taught by Yu, ¶0032) by largely reducing the computational time while improving the accuracy of the depth map using Stereo-Net (as taught by Yu, ¶0029).

Claims 12 and 19 are rejected for the same reasons as set forth in Claim 5.

Claims 6-7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Patent #10643107) in view of Yu (US #2020/0145642) further in view of Zhao et al. (US Patent #10140544).

Regarding Claim 6, Yoo discloses the method of claim 1, wherein:
the input data comprises one or more input images (Yoo col. 2 lines 33-38 discloses training the third neural network can comprise training the third neural network by using the feature data of the first image assigned with a first weight value, the feature data of the first extracted image assigned with a second weight value, and the feature data of the second extracted image assigned with a third weigh value).
But Yoo may not explicitly disclose the data processing tasks comprise at least two of: generation of a disparity or depth map, generation of a segmentation mask, generation of a Bokeh image, and generation of a high dynamic range (HDR) image.
However, Yu teaches the data processing tasks comprise at least two of:
generation of a disparity (Yu ¶0068 discloses the focal stack includes 16 depth layers and has a dimension of 960x540. Figs. 9A-9F represent the results from an EDoF-Net performance. An upper and a lower triangle in Figs. 9A and 9D represent 2 slices of the focal stack focused at different depths. ¶0070 discloses a Focus-Net-v2 is compared with two approaches in literature on depth from focus on real scene images. The Focus-Net-v2 is capable of estimating disparity value with a higher quality) or depth map (Yu ¶0031 discloses the  BDfF-Net could combine the strengths from the disparity cue and defocus cue, generating a higher-quality depth map. ¶0062 discloses the obtained EDoF image from the EDoF-Net can be used to refine the depth map from the Focus-Net. ¶0071 discloses Figs. 13A-13H show the estimated depth maps from a Focus-Net-v2 performance, a Stereo-Net performance and a BDfF-Net performance respectively), and generation of a high dynamic range (HDR) image (Yu ¶0054 discloses virtual DSLR: High Quality Dynamic depth-of-field synthesis on mobile platform).
Yoo and Yu are analogous art as they pertain to image feature extraction and fusion. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the feature extraction device (as taught by Yoo) to allow users to observe the scene at new perspectives by synthesize novel views using the depth map (as taught by Yu, ¶0032) by largely reducing the computational time while improving the accuracy of the depth map using Stereo-Net (as taught by Yu, ¶0029).
Yoo in view of Yu may not explicitly disclose generation of a segmentation mask, and generation of a Bokeh image.
However, Zhao (Figs. 1-7) teaches generation of a segmentation mask (Zhao col. 4 lines 54-57 discloses generating an image segmentation mask. col. 6 line 53-67 discloses an exemplary DCNN model for predicting a segmentation mask for an input digital image is shown as DCNN model 100 in Fig. 1).
Yoo, Yu, and Zhao are analogous art as they pertain to image feature extraction and fusion. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify teachings of Yoo in view of Yu in light of the teachings of Zhao for the prediction engine to analyze an input image using the DCNN segmentation model to generate a segmentation mask for the input image (as taught by Zhao col. 7 lines 43-60) since reducing the amount of data that need to be further processed can be advantageous in situations where processing speed is essential and memory space available is limited (Zhao col. 5 lines 43-55).

Regarding Claim 7, Yoo in view of Yu and Zhao discloses the method of claim 6. But Yoo in view of Yu may not explicitly disclose wherein: the combined initial outputs comprise a combination of an initial depth map and an initial segmentation mask; and one of the post-processing branches generates a final depth map using the combination of the initial depth map and the initial segmentation mask.
However, Zhao (Figs. 1-7) teaches wherein: 
the combined initial outputs comprise a combination of an initial depth map and an initial segmentation mask (Zhao col. 7 lines 41-47 discloses number of features at each convolution layer can be predetermined. For example, the number of features for layers 205, 207, 209, and 211 [Fig. 2], as represented respectively by the number of feature maps or the depth of feature map stacks 204, 212, 220, and 228, can be numbers 48, 128, 256, and 512. col. 9 lines 8-11 discloses once the DCNN 200 is trained, an input image 221 can then be processed through the contraction CNN 201 and expansion CNN 203 to generate a predicted segmentation mask 264. col. 11 line 61 - col. 12 line 26 discloses the training masks 402 and 404 can be augmented with information from corresponding images 405 and 409. For example, image 405 can be combined with mask 402 to form an augmented predicted mask; Fig. 4); and
one of the post-processing branches generates a final depth map using the combination of the initial depth map and the initial segmentation mask (Zhao col. 11 lines 34-38 discloses the two predictive maps Hm and Ha can be forwarded to the next convolution layer to provide more segmentation information. Also refer to claims 1-6).
Yoo, Yu, and Zhao are analogous art as they pertain to image feature extraction and fusion. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify teachings of Yoo in view of Yu in light of the teachings of Zhao for the prediction engine to analyze an input image using the DCNN segmentation model to generate a segmentation mask for the input image (as taught by Zhao col. 7 lines 43-60) since reducing the amount of data that need to be further processed can be advantageous in situations where processing speed is essential and memory space available is limited (Zhao col. 5 lines 43-55).

Claims 13-14 and 20 are rejected for the same reasons as set forth in Claims 6-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651